Title: To George Washington from John Hancock, 30 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 30th 1776.

I do myself the Pleasure to enclose, at this Time, sundry Resolves of Congress, relating principally to new Appointments and Promotions in the Army.
The Return of Col: Elmores Regimt (which you will please to give Orders to join you) I now transmit, together with blank

Commissions, to be filled up with the Names of such Officers as appear with their respective Companies in the Regiment.
I shall deliver Commissions agreeably to the enclosed Resolves, as soon as possible; and order the Gentlemen to repair to their respective Departments.
The Regiment raised in Connecticut under Col: Ward, you will order where-ever the Service, in your Judgment, shall require it. I have the Honour to be, with Sentiments of the highest Esteem, Sir your most obed. and very hble Sert

John Hancock Presidt


I Return you the Letter for Mrs French—Your favr of 29th this moment came to hand—I shall Send the Blank Commissions this Eveng by Fessenden—Several Resolutions are pass’d in Consequence of yor Letters, I will Send by Fessenden & not longer detain the Post. 500,000 Dolls. will be on the way to you to morrow 60,000 also to the Flying Camp.

